         Case 1:15-cr-00867-RMB Document 643 Filed 07/31/20 Page 1 of 2




UNITED ST ATES DISTRICT COURT                                   MEMO ENDORSED
SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,
                                                                             ra
                                                       S6 15 Cr. 867 (RMB)

  V.


  TURKIYE HALK BANKASI A.$ .,

                    Defendant.




DEFENDANT TURKIYE HALK BANKASI A.~.'S MOTION TO RECUSE THE COURT

         PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law and

materials cited therein, the undersigned will move this Court before the Honorable Richard M.

Berman, in Room 17B of the United States District Court, 500 Pearl Street, New York, New

York, 10007, for an order recusing the assigned judge from this case pursuant to 28 U.S .C.

§ 455.

         PLEASE TAKE FURTHER NOTICE, that pursuant to the Court's June 30, 2020, Order,

opposition papers, if any, shall be served by July 28, 2020, and reply papers, if any, shall be

served by August 4, 2020, with argument to be heard at a date and time to be set by the Court.

         Halkbank respectfully requests oral argument on this motion.



Dated: July 14, 2020                          Respectfully submitted,


                                              WILLIAMS & CONNOLLY LLP


                                              IS Robert M Cary
                                              Robert M. Cary
                                              Simon A. Latcovich
                                              James W. Kirkpatrick
                                              Damayanti Desai
           Case 1:15-cr-00867-RMB Document 643 Filed 07/31/20 Page 2 of 2




                                                725 Twelfth Street, N.W.
                                                Washington, D.C. 20005

                                                650 Fifth Ave., Suite 1500
                                                New York, New York 10019
                                                Phone: (202) 434-5000
                                                Fax: (202) 434-5029
                                                Email: rcary@wc.com
                                                       slatcovich@wc.com
                                                       jkirkpatrick@wc.com
                                                       ddesai@wc.com




We have a busy but very doable motion schedule between now and the trial date. Counsel will need to (much)
better adhere to the Court's Individual Rules and applicable cases and Federal Rules regarding, among other
things, length of submissions (briefs and reply briefs for example), "expert testimony," exhibits, documents
submitted in foreign languages, etc. The Court reserves the right to dismiss and/or disregard (in whole or in
part) submissions which do not conform to applicable practice, procedure and case law.

Application for oral argument is respectfully denied. The Court has more than enough information to resolve
defendant' s motion to recuse.

SO ORDERED
Dated: July 31 , 2020                                                             RICHARD M. BERMAN
                                                                                         t.(,J,),T




                                                  2
